Citation Nr: 0816789	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  04-39 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for a chronic right ear 
infection, claimed as otitis. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for mild anemia.  

5.  Entitlement to service connection for chronic low back 
pain.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 6, 1980 to 
December 18, 1980, from November 30, 1990 to April 21, 1991, 
and from November 18, 1991 to May 14, 1992.  He served in the 
Alabama Army National Guard from March 1980 to March 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claims. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  

The veteran is currently diagnosed as having chronic low back 
pain, hearing impairment, otitis, and anemia, all of which he 
contends began during active duty.  He contends that he also 
suffers from tinnitus.  The veteran reported that he strained 
his back while loading and unloading shells at Camp Shelby 
during a two week summer camp in 1995, and that he acquired 
right ear hearing loss, infection, and tinnitus as a result 
of noise exposure during a two week summer camp in 1993 when 
a weapon discharged unexpectedly beside the right side of his 
head when he was not wearing hearing protection.  
Additionally, during his May 2007 hearing, the veteran 
reported that his right ear problems began in 1999 and that 
his back problems began in 1988.  The veteran has also 
reported that he acquired anemia while in service in 2001.  

In a March 2005 statement in support of his claim, the 
veteran reported that he received medical treatment during 
active duty, including treatment for chronic back pain at 
Camp Shelby and treatment for ear difficulties at Fort 
McLellan.  To date, however, no service medical records have 
been associated with the veteran's claims file.  Although 
attempts were made in July 2003 and August 2003 to locate the 
veteran's service medical records, it appears from the record 
that a development letter has never been sent to the 
veteran's National Guard unit as outlined in the M21-1MR.  
See Part III, Subpart iii, Chapter 2, Section B.  Further 
efforts at obtaining the veteran's service medical records 
should be taken before the Board renders a decision in this 
case.

The veteran has reported that he received VA treatment in 
Biloxi, Mississippi.  To date, however, the only VA treatment 
records associated with the claims file are those from the VA 
outpatient treatment facility in Mobile, Alabama.  

Additionally, as the case must be remanded for the foregoing 
reasons, additional efforts should be undertaken to obtain 
the veteran's treatment records from Springhill Clinic; 
Northside Clinic in Saraland, Alabama; R. Lamar Duffy, M.D.; 
and John S. Keebler, M.D.  

Further, the evidence of record indicates that the veteran 
served on active duty from August 6, 1980 to December 18, 
1980, from November 30, 1990 to April 21, 1991, and from 
November 18, 1991 to May 14, 1992, and that he served in the 
Alabama Army National Guard from March 1980 to March 2002.  
The veteran's claims are based on ACDUTRA in 1988, 1993, 
1995, 1999, and 2001.  ACDUTRA has not been verified for all 
of these dates, and as such, further development in this 
regard is necessary before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Alabama Army National 
Guard, the National Personnel Records 
Center, and/or any other indicated agency, 
and request verification of the complete 
dates and types of the appellant's 
service, whether it was active duty, 
active duty for training, or inactive duty 
training.  All periods of active duty for 
training or inactive duty training should 
be separately noted.  

2.  Contact the Alabama Army National 
Guard, the National Personnel Records 
Center, and/or any other indicated agency, 
and request copies of the appellant's 
complete service medical records and 
service personnel records, including, but 
not limited to, all records from Camp 
Shelby and Fort McLellan.  See M21-1MR, 
Part III, Subpart iii, Chapter 2, Section 
B.  If these records are not available, a 
negative reply must be provided.

3.  Make arrangements to obtain the 
veteran's treatment records from 
Springhill Clinic; Northside Clinic in 
Saraland, Alabama; R. Lamar Duffy, M.D.; 
and John S. Keebler, M.D.  

4.  Make arrangements to obtain complete 
copies of the veteran's treatment records 
for a back condition, right ear problems, 
and anemia from the Biloxi, Mississippi VA 
Medical Center.

5.  Make arrangements to obtain complete 
copies of the veteran's treatment records 
for a back condition, right ear problems, 
and anemia from the VA outpatient 
treatment facility in Mobile, Alabama, 
dated since March 2007.  

6.  When the development requested has 
been completed, review the evidence and 
conduct any additional development which 
logically flows from it. 

7.  Finally, readjudicate the veteran's 
claims on appeal.  If the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

